Exhibit 10.1

(Stock – US)

News Corporation 2005 Long-Term Incentive Plan

PERFORMANCE STOCK UNIT AWARD AGREEMENT

For the FY[—] – FY[•] Performance Cycle

 

 

Participant:

 

Title:

 

Business Unit:

 

Address:

     

 

News Corporation, a Delaware corporation, and its subsidiaries (collectively,
“News Corp”), hereby awards performance stock units (“PSUs”) relating to shares
of its Class A Common Stock, par value $0.01 per share (the “NWSA Shares”), to
the individual named above as the Participant. The terms and conditions of this
PSU award are set forth in this PSU Award Agreement (the “PSU Award Agreement”)
and in the News Corporation 2005 Long-Term Incentive Plan, as amended, (the
“News Corp LTIP”).

 

   

 

PSU Personal Participation Schedule

  Date of Award:

   [—]   

  Performance Period:

   [—]   

  Business Group:

   [—]   

  Vesting Date:

   [—]   

  Participant’s User ID #:

   [—]   

  Target PSUs Awarded:

   [—], which was calculated as follows   

a)      Your target payout, [•]% of your eligible salary as of [•], divided by

  

b)      The average NWSA closing price for the 20 trading days before [•],



--------------------------------------------------------------------------------

  

         which was $[—].

      

Actual NWSA

Shares Awarded:

   The actual NWSA Shares awarded to you shall be between [—]% and [—]% of the
Target PSUs Awarded, as determined by the Compensation Committee of the News
Corp Board of Directors or its designees (the “Committee”), based on the
achievement of the Performance Objectives (herein defined).   

The terms of the News Corp LTIP are incorporated herein by reference. All
capitalized terms that are not defined in this PSU Award Agreement have the
meaning set forth in the News Corp LTIP. By accepting this award of PSUs, you
agree to all of the terms and conditions described in this PSU Award Agreement
and in the News Corp LTIP, a copy of which is attached to this PSU Award
Agreement. You acknowledge that you have carefully reviewed the News Corp LTIP
and agree that the terms of the News Corp LTIP will control in the case of any
conflict between this PSU Award Agreement and the News Corp LTIP.

NEWS CORPORATION

 

 

Chase Carey

Deputy Chairman, President and Chief Operating Officer

 

    Award of Performance Stock Units  

News Corp hereby awards you the target number of PSUs set forth in the PSU
Personal Participation Schedule, included herewith and forming part of this
agreement.

 

Subject to the terms and conditions set forth below, PSUs represent the
potential to receive, at the end of the applicable performance period, a number
of NWSA Shares (the “PSU Program”).

 

The NWSA Shares that you receive, if any, will be fully vested and may be
immediately available for sale, subject to News Corp’s Insider Trading and
Confidentiality Policy.

 

      Conversion of Performance Stock Units  

Your PSUs will convert to NWSA Shares on the vesting date after the end of the
three-year performance period ending [—] (the “Performance Period”) with the
number of NWSA Shares to be received, if any, determined by comparing News
Corp’s actual results with objectives set for the News Corp Named Executive
Officer PSU Program (based on News Corp’s audited consolidated financial
statements for the Performance Period) (the “Performance Objectives”).

 

The percentage to which each of the Performance Objectives has been achieved
corresponds to a payout multiplier. The overall payout multiplier for the
Performance Objectives will be based on that used to determine awards for the

 

 



--------------------------------------------------------------------------------

    

News Corp Named Executive Officer PSU Program for the Performance Period.

 

The payout multipliers for each of the Performance Objectives are then averaged
(using pre-set weightings for each) to create one overall payout multiplier,
which is subject to an overall cap of [—]%. The overall payout multiplier is
then multiplied by the target number of PSUs to determine the number of NWSA
Shares that you will be entitled to receive.

 

The Committee has set the Performance Objectives and the Committee, and the
management of the respective business groups, as appropriate, will determine the
achievement of the Performance Objectives based on the actual results at the end
of the Performance Period, and calculate the overall payout multiplier and the
conversion of the PSUs into NWSA Shares.

 

In all events, the Committee’s determination(s) will be binding.

 

As soon as is reasonably practicable following the vesting date set forth on the
attached cover sheet, the NWSA Shares payable with respect to the vested PSUs
will be issued and evidenced in such manner as the Committee in its discretion
shall deem appropriate, including, without limitation, book-entry, registration
or issuance of one or more stock certificates. Upon issuance, your PSUs shall be
extinguished and such PSUs will no longer be considered to be held by you for
any purpose.

 

   Withholding Taxes   

You agree, as a condition of this award of PSUs, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of vesting of your PSUs or your acquisition of NWSA Shares relating to this PSU
award. In the event that News Corp or any Affiliate, as the case may be,
determines that any applicable Federal, state, local or foreign tax or
withholding payment is required relating to this award of PSUs, News Corp, or
any Affiliate, as the case may be, will have the right to: (i) require that you
arrange to make such payments to News Corp or any Affiliate; (ii) withhold such
amounts from other payments due to you from News Corp or any Affiliate; or (iii)
allow for the surrender of the number of NWSA Shares relating to the PSUs
awarded pursuant to this PSU Award Agreement in an amount equal to the
withholding or other taxes due (for this purpose, surrendered NWSA Shares will
be valued using the closing price of the NWSA Shares on the NASDAQ Global Select
Market or other principal stock exchange on which the NWSA Shares are listed on
the trading date immediately prior to the vesting date).

 

  

Employment

 

with News Corp

  

Your eligibility to receive NWSA Shares is subject to the condition that you
remain employed by News Corp from the date hereof through the date on which the
PSUs are converted to NWSA Shares, subject to the terms of your PSU Award
Agreement and with the exceptions set forth below.

 

Subject to the exceptions set forth below, in the event your employment is
terminated for any reason during the Performance Period or after the Performance
Period and before the conversion of your PSUs, you shall forfeit your PSU award
and neither you, nor your beneficiary or estate, shall be entitled to receive
any payment under your PSU Award Agreement.

 

  



--------------------------------------------------------------------------------

    

In the event of a qualifying retirement or a qualifying disability, and if you
were employed beyond the last day of the first fiscal year of the applicable
Performance Period, you will receive NWSA Shares on the PSU vesting date after
the end of the relevant Performance Period based on the overall payout
multiplier for the Performance Objectives.

 

In the event of your death, and if you were employed beyond the last day of the
first fiscal year of the applicable Performance Period, your estate will receive
NWSA Shares as soon as practicable, based on the projected performance for the
Performance Objectives (at the determination of News Corp) for all PSU Program
cycles with less than one year remaining in the Performance Period, and based on
target level performance otherwise.

 

In the event that your employment during the Performance Period transfers from
one business group, including corporate groups, which participates in the News
Corp PSU Program to another business group that also participates in the News
Corp PSU Program, you will remain eligible to receive payment under your PSU
Award Agreement. In such case, the overall payout multiplier will be based on
the weighted average payout multipliers for each relevant business group,
weighted for the time spent employed within each business group during the
Performance Period.

 

If your business entity is merged with another entity within News Corp or is
sold outside of News Corp, the Committee may, in its sole discretion, make such
adjustments to your PSU award as it deems appropriate. All determinations that
the Committee makes shall be conclusive and binding on all persons for all
purposes. The Committee need not treat all PSU awards in the same manner.

 

       Leaves of Absence   

For purposes of this PSU Award Agreement, your Service does not terminate when
you go on a bona fide employee leave of absence that was approved by News Corp
or an Affiliate in writing, if the terms of the leave provide for continued
Service crediting, or when continued Service crediting is required by applicable
law. However, your Service will be treated as terminating three months after you
went on employee leave, unless your right to return to active work is guaranteed
by law or by a contract. Your Service terminates in any event when the approved
leave ends unless you immediately return to active employee work.

 

The Committee shall determine, in its sole discretion, which leaves shall count
for this purpose, and when your Service terminates for all purposes under the
News Corp LTIP.

 

      

Adjustments

 

to Business Group

 

and News Corp

Actual Results

  

At the end of or during the Performance Period, as applicable, actual results
for business groups and News Corp may be adjusted at the sole discretion of the
Committee as it deems appropriate to:

 

•    Exclude the effect of extraordinary, unusual and/or non-recurring items,
discontinued operations, significant acquisitions, and accounting charges or
policy changes; and

 

•    Reflect such other facts as the Committee deems appropriate so as to
reflect the performance of the business group and not distort the calculation of
the PSU award.

 

Similar adjustments may instead be made to the Performance Objectives and

 

  



--------------------------------------------------------------------------------

    

payout multipliers for the same reasons set out here.

 

All such determinations of the Committee shall be conclusive and binding on all
persons for all purposes.

 

      

No Vested Right

 

In Future Awards

  

Participant acknowledges and agrees (by receiving this PSU Award Agreement) that
the eligibility to receive PSUs under this PSU Award Agreement is made on a
fully discretionary basis by the Committee and that this PSU Award Agreement
does not lead to a vested right to receive any NWSA Shares, any additional PSUs
or other equity incentive awards in the future.

 

Further, the PSU award set forth in this PSU Award Agreement constitutes a
non-recurring benefit and the terms of this PSU Award Agreement are only
applicable to the PSU award distributed pursuant to this PSU Award Agreement.

 

       Employment Agreements   

This PSU Award Agreement shall not be applied or interpreted in a manner which
would decrease the rights held by, or the payments owing to, you under any
employment agreement with News Corp and, if there is any conflict between the
terms of such employment agreement and the terms hereof, the employment
agreement shall control.

 

       Confidentiality   

You acknowledge that you have read and understand News Corp’s policies on
confidentiality as set forth in the News Corporation Standards of Business
Conduct and the News Corporation Insider Trading and Confidentiality Policy
(collectively, the “Confidentiality Policies”) and hereby agree that during the
course of your employment with News Corp and any time after your employment with
News Corp is terminated, you will continue to abide by the terms of the
Confidentiality Policies, including with respect to any materials or information
you receive in connection with your PSU award.

 

      

Retention and

 

Other Rights

  

This PSU Award Agreement does not give you the right to be retained or employed
by News Corp or any Affiliate in any capacity for any given period or upon any
specific terms of employment.

 

You waive any and all rights to compensation or damages for the termination of
your office or employment with News Corp or any Affiliate for any reason
(including unlawful termination of employment) insofar as those rights arise
from you ceasing to have rights in relation to this PSU award as a result of
that termination or from the loss or diminution in value of such rights.

 

      

Stockholder

 

Rights

  

You, your estate or heirs, do not have any of the rights of a stockholder of
News Corp, including, without limitation, the right to vote or receive dividends
declared or paid on the NWSA Shares, unless and until any PSUs are converted
into NWSA Shares and a certificate for such NWSA Shares has been issued or an
appropriate book entry has been made.

 

       PSU Award Transferability   

Your PSUs may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, whether by operation of law or otherwise, nor may
your PSUs

 

  



--------------------------------------------------------------------------------

    

be made subject to execution, attachment or similar process.

 

      

Applicable Law

 

and Forum

  

This PSU Award Agreement will be interpreted and enforced under the laws of the
State of New York, other than any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of this PSU Award
Agreement to the substantive law of another jurisdiction.

 

By accepting this PSU award, you expressly consent to the exclusive jurisdiction
of the federal or state courts serving New York, New York for all lawsuits and
actions arising out of or relating to this PSU Award Agreement, and you
expressly waive any defense that such courts lack personal jurisdiction over
you. All such lawsuits and actions shall be tried in the federal or state courts
serving New York, New York to the exclusion of all other courts.

 

       Severability   

In the event that any provision of this PSU Award Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this PSU Award Agreement, and this PSU Award Agreement
shall be construed and enforced as if the illegal or invalid provision had not
been included.

 

       Data Privacy   

News Corp may collect, hold, use and process personal data about you in order to
administer the News Corp LTIP. Such data includes, but is not limited to, the
information provided in this PSU Award Agreement and any changes thereto, other
appropriate personal and financial data about you, such as your tax
identification number, equity grant number, home address, business address and
other contact information, payroll information and any other information that
might be deemed appropriate by News Corp to facilitate the administration of the
News Corp LTIP.

 

By accepting this PSU award, you freely give unambiguous consent to News Corp to
collect, hold, use and process any such personal data for the purpose of
administering the News Corp LTIP. You also freely give unambiguous consent to
News Corp and other outside persons or entities designated by News Corp to
transfer any such personal data within and outside the country in which you work
or are employed, including, with respect to non-United States resident
participants, to the United States, a jurisdiction that may not offer data
protections considered adequate in your home country, in order to administer the
News Corp LTIP. Such personal data shall be treated consistent with the data
privacy policies of News Corp.

 

      

Consent to

Electronic Delivery

  

News Corp may choose to deliver certain statutory materials relating to the News
Corp LTIP in electronic form. By accepting this PSU award, you agree that News
Corp may deliver the News Corp LTIP, the News Corp LTIP prospectus and News
Corp’s annual report to you in an electronic format. If, at any time, you would
prefer to receive paper copies of these documents, as you are entitled to
receive, News Corp would be pleased to provide paper copies. Please contact News
Corporation Equity Plan Administration, 1211 Avenue of the Americas, New York,
NY 10036 Attn: Equity Plan Administration or send an email to
EquityPlansGroup@newscorp.com to request paper copies of these documents.

 

      

News Corp LTIP

Materials

  

Copies of the News Corp LTIP, the News Corp LTIP prospectus, and Annual Report
are available on the News Corp LTIP EquityNet intranet website at

https://EquityNet.newscorp.com.

 

  